DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8-10, 15-17, and 21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-29-2022 is being considered by the examiner.

Response to Amendment
The amendments submitted 10-14-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8-10, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20120158276 A1) in view of Takeuchi (JP 2017058730 A).

REGARDING CLAIM 1 (amended), Kim discloses, a server communication unit configured to communicate with a plurality of vehicles including a first vehicle and a second vehicle traveling behind the first vehicle (Kim: [0054]); and a server controller configured to acquire vehicle information of the vehicles (Kim: [ABS]; [FIG. 3-11] a server controller configured to acquire vehicle information of the vehicles can be observed.), determine an abnormality classification of a road abnormality based on vehicle information of the first vehicle (Kim: [0039]; [0071]), the vehicle information including at least one of a speed of the vehicles (Kim: [0086]), an acceleration of the vehicles, a steering angle of the vehicles, an actual torque transmitted to wheels of the vehicles (Kim: [0049]; [0086]), and presence or absence of an operation of an antilock brake system of the vehicles (Kim: [0086]), acquire first road information from the first vehicle (Kim: [0039]; [0071]; [FIG. 1, 2, 6]), acquire second road information from the second vehicle (Kim: [0039]; [0071]; [FIG. 1, 2, 6]), and determine elimination of the road abnormality based on the second road information acquired from the second vehicle (Kim: [0056-0059]; also [0092-0094]).
Kim does not explicitly recite the terminology "behind". However, Kim does teach "neighboring vehicle", which reads on the claim limitation.
In this case, "sudden reduction of speed" is interpreted as "presence or absence of an operation of an antilock brake system of the vehicles".
Kim does not explicitly recite the terminology, "acquire second road information from the second vehicle". However, Kim discloses a plurality of vehicle communicating V2V and V2X, sharing probe data, and a warning delivery unit (FIG. 2(215)), which teaches second vehicle delivering road/probe/environment information to a server and V2V to another vehicle.
Kim does not explicitly recite the terminology, "elimination of the road abnormality based on the second road information acquired from the second vehicle". However, paragraphs 0056-0059 discloses, dependent upon an other vehicle location, which is communicated via V2V or V2X from said other vehicle, a warning/urgent messaging process begins based upon communicated deceleration (abnormal behavior), and, based on location of the other vehicle (road information acquired by other vehicle), cancelling the warning/urgent process. Additionally, Takeuchi discloses only sharing confirmed information with another information sharing server, and inquiry for the incident contents association with each other. Which also teaches elimination of the road abnormality based on the second road information acquired from the second vehicle.
Kim does not explicitly disclose, determine correctness of the abnormality classification based on the first road information acquired from the first vehicle, output a warning according to the abnormality classification to the second vehicle.
However, in the same field of endeavor, Takeuchi discloses, “[0034]; [0037-0039] Further, in a case where an incoming answer voice representing a reply by a passenger is input within a predetermined time after the input / output unit 22 outputs the occurrence inquiry voice, the incident determining unit 29 determines the incident contents based on the generated answer voice Determine. Specifically, when the occurrence answering voice "Yes" ... (determine correctness of the abnormality classification based on the first road information acquired from the first vehicle); and, see at least incident classification, incident sharing, and accident warning in ¶[0072]; ¶[0010] (and output a warning according to the abnormality classification to the second vehicle when the server controller determines that the abnormality classification is correct), for the benefit of sharing only confirmed incidents to reduce information traffic volume.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle driving information provision disclosed by Kim to include information confirmation taught by Takeuchi. One of ordinary skill in the art would have been motivated to make this modification in order to share only confirmed incidents to reduce information traffic volume.

REGARDING CLAIM 2, Kim in view Takeuchi remain as applied above to claim 1, and further, Kim also discloses, the server controller is configured to output a question regarding the abnormality classification to the first vehicle (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)]  ), and acquire an answer to the question from the first vehicle as the first road information (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)]).

REGARDING CLAIM 3, Kim in view Takeuchi remain as applied above to claim 2, and further, Kim also discloses, the question differs in content according to the abnormality classification (Kim: [FIG. 4(S132)(S133), 7(S332)(S333)]), and is answered positively or negatively (Kim: [FIG. 4(S132)(S133), 7(S332)(S333), 11(S532)]).

REGARDING CLAIM 8, limitations and motivations addressed, see claim 1 (supra).

REGARDING CLAIM 9, limitations and motivations addressed, see claim 2 (supra).

REGARDING CLAIM 10, limitations and motivations addressed, see claim 3 (supra).

REGARDING CLAIM 15, limitations and motivations addressed, see claim 1 (supra).

REGARDING CLAIM 16, limitations and motivations addressed, see claim 2 (supra).

REGARDING CLAIM 17, limitations and motivations addressed, see claim 3 (supra).

REGARDING CLAIM 21, Kim in view Takeuchi remain as applied above to claim 1, and further, Takeuchi also discloses, the server controller is configured to output a question regarding the abnormality classification to the first vehicle, acquire an answer to the question from the first vehicle as the first road information, and determine the correctness of the abnormality classification based on the answer to the question (Takeuchi: [0034]; [0037-0039]).

Response to Arguments
Applicant’s arguments with respect to the 112(a) new matter rejection in the prior office action of record have been fully considered and are persuasive.  The 112(a) new matter rejection in the prior office action of record has been withdrawn. 

Applicant's arguments filed 10-14-2022 have been fully considered but they are not persuasive.
The applicant has contended that the prior art of Kim (US 20120158276 A1) in view of Takeuchi (JP 2017058730 A) fails to disclose, suggest, or render obvious “acquire second road information from the second vehicle, and determine elimination of the road abnormality based on the second road information acquired from the second vehicle, as recited by independent claim 1”. The examiner respectfully disagrees.
As cited above, Kim (US 20120158276 A1) in view of Takeuchi (JP 2017058730 A) discloses; “Kim: [0039] The vehicle sensor 213 is installed in a vehicle and is configured to detect the road surface status in real time. Here, the vehicle sensor 213 may detect friction of a tire with the road surface, obstacles ahead on the road, and the road surface status of the road ahead; Kim: [0071] As shown in FIG. 6, the local server 170 first collects road surface status information for a road at step S310. Here, the local server 170 may receive the road surface status information from the traffic management center 110, the roadside sensor 130 or the vehicle terminal 210. Here, the road surface status information may show weather, temperature, and "dry", "wet", "hydroplaning", "snow", "freezing", and "fog" based on the local condition; [FIG. 1, 2, 6] [0056-0059]; also [0092-0094]”.
Kim does not explicitly recite the terminology, "acquire second road information from the second vehicle". However, Kim discloses a plurality of vehicles communicating V2V and V2X, sharing probe data, speed, aggressive braking, location, and a warning delivery unit (see at least (FIG. 2(215))), which teaches second vehicle delivering road/probe/environment information to a server and V2V to another vehicle. Additionally, repeating/duplicating steps/parts involves only routine skill in the art and does elevate a claimed invention to being patentably distinct over the prior art.
Regarding “determine elimination of the road abnormality based on the second road information acquired from the second vehicle” Kim discloses, “…the control unit 216 of the vehicle terminal 210 ends the urgent message reception method [0056-0059].. (determine elimination of the road abnormality based on the second road information acquired from the second vehicle)”, and “[0092] Thereafter, the control unit 216 of the vehicle terminal 210 compares the information about the location of an abnormally traveling vehicle with the information about the location of the vehicle 200, and determines whether the abnormally traveling vehicle is the preceding vehicle of the vehicle 200 at step S432. [0093] If, as a result of the determination at step S432, the abnormally traveling vehicle is the vehicle preceding the vehicle 200, the warning delivery unit 215 of the vehicle terminal 210 delivers a warning message used to warn of a dangerous situation due to the abnormally traveling vehicle at step S433. Here, the warning delivery unit 215 of the vehicle terminal 210 may warn the driver of the vehicle 200 of a dangerous situation in such a way as to deliver a warning screen or a warning sound. [0094] If, as the result of the determination at step S432, the abnormally traveling vehicle is not the vehicle preceding the vehicle 200, the control unit 216 of the vehicle terminal 210 ends the abnormal vehicle information reception method.” As stated above, and in the prior office action (claim 4), Kim does not explicitly recite the terminology as drafted in the instant application. However, paragraphs 0056-0059 and 0092-0094 discloses, dependent upon an other vehicle location, which is communicated via V2V or V2X from said other vehicle, a warning/urgent messaging process begins based upon communicated deceleration (abnormal behavior), and, based on location of the other vehicle (road information acquired by other vehicle), cancelling the warning/urgent process. Additionally, Takeuchi discloses only sharing confirmed information with another information sharing server, and inquiry for the incident contents association with each other (comparing other shared probe environment data). Which also teaches elimination of the road abnormality based on the second road information acquired from the second vehicle.
Because Kim (US 20120158276 A1) in view of Takeuchi (JP 2017058730 A) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 (8 and 15 parallel in scope/spirit).

Conclusion
Applicant submitted an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663